DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-4, 7-11, 14-18, and 20-22 are allowed in this Office action.

Examiner’s Comments / Summary of Relevant Prior Art
The prior art of record are summarized as follows:
Snibbe et al. (Pub. No. US 2014/0306987) teaches visualizing and viewing media in text, image, audio, and video format is introduced in which media with interconnected relationships benefit from visualizing and ranking based on organizing media stored on a plurality of nodes, the media being contextually connected based on time, story, character, or other criteria derived automatically through metadata and/or analysis, or generated manually by content creators or users.  
Goetz et al. (Pat. No. US 10,362,368) teaches relationships and descriptions are inferred for entities that appear in media content, such as movies and television programs. Media content is analyzed to infer relationships among entities that appear in the media content over an entirety of the media content. Relationships between two or more entities may change over time in the media content. Relationships that have been inferred via this analysis are then identified based at least in part on the particular time. The entity information presenting the identified relationships is sent to the client device.
Caruana et al. (Pub. No. US 2017/0142481) teaches presenting actionable program performance information correlated with content based on obtaining content information related to content distributed to a plurality of viewers during a particular time duration; obtaining activity information of the plurality of viewers of the first content during the particular time duration; determining a plurality of activity component information corresponding to a plurality of activity categories; storing the plurality of activity component information to be associated with the first content; and displaying data of at least one of the plurality of activity component information at a first time point along with the obtained content.
Taycher et al. (Pub. No. US 2018/0218011) teaches predicting an outcome in response to a detected event based on maintaining a database of data records with a knowledge graph, receiving a stream of real-time data that includes data records, and from time-to-time as the real-time data is received: identifying a set of one or more attributes associated with a real-time event represented by one of the data records received, identifying a data record in the knowledge graph representing an event-outcome pair, determining that an event of the event-outcome pair has historically been associated with triggering an outcome of the event-outcome pair.



Chan et al. (Pat. No. US 8,151,194) teaches enabling a video hosting website to graphically display statistics of data associated with videos posted on a video hosting website. Data associated with videos is collected, analyzed and stored. A graphical representation of the data and corresponding geographic map are generated based on the collected data. The graphical representation and geographical map are associated such that a modification to the graphical representation modifies the geographical map accordingly and a modification to the geographical map modifies the graphical representation accordingly.
Surendran et al. (Pub. No. US 2010/0318537) teaches a content graph of the knowledge content database includes one or more attributes of entities, attributes comprising keywords, metadata, meanings, associations, properties, content, query, query results, annotation, and semantified data entities. Keywords entered into a query may be used to determine a best match within the knowledge base that corresponds best with the intended meaning behind the query. The keyword query may be translated to a query graph. The query graph may be a sub-graph that matches against a series of graphs in the knowledge database. The query graph may be presented to the user in response to a keyword query. The query graph may contain the type of references described above, and may be accessed using a pivot table functionality.





Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 1-4, 7-11, 14-18, and 20-22:
In interpreting the claims filed on 4 April 2022, in light of the prosecution history, the updated search/examination and the available prior art, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, 8, and 15.
Other dependent claims are also allowed based on their dependencies on claims 1, 8, and 15.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                  September 7, 2022